Citation Nr: 1819522	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-33 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for calcaneal spur of the right ankle, with calcification (claimed as right ankle condition).

2.  Entitlement to service connection for neuropathy of both lower extremities to include restless leg syndrome and bilateral foot condition.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2017 the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  A right ankle disability did not have onset in active service, and is not otherwise related to active service.  

2.  A bilateral leg disability to include neuropathy, restless leg syndrome, and bilateral foot disability did not have onset in active service, and is not otherwise related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a bilateral leg disability, to include neuropathy, restless leg syndrome, and bilateral foot disability have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2014.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

In this regard, a VA examination was not provided, and not required, with regard to the claim for neuropathy of both lower extremities to include restless leg syndrome and bilateral foot condition.  VA has no duty to provide examination in this regard because the competent evidence does not show a relevant injury, disease, or event in service related to these conditions, or manifestation during any relevant presumptive period.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In making this determination, as discussed in detail below, the Board has not ignored the statements of the Veteran's concerning his claim.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to the lower extremities to include restless leg syndrome and bilateral foot condition.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Analysis

During the Board hearing the Veteran testified that he first injured his right foot on active duty in February 1973 while playing volleyball during physical training (PT).  Specifically, that he turned his foot when he landed on gravel after jumping up to hit the ball.  He explained that his foot swelled immediately and he reported to sick call.  Here, he was diagnosed with three hairline fractures located at the top of the foot identified by x-rays.  The Veteran further explained that at that time he was given crutches and no further treatment.  Additionally, that the swelling resolved over the course of three weeks.  Thereafter, the Veteran stated he injured his right foot again in approximately 1974 during NCO school in Cherry Point, North Carolina.  He explained that while running in a field during PT he stepped in a hole reinjuring his right foot.  At this time he reported to sick call and was treated with ice and bandage.  He stated that he was forced to quit NCO school because he was unable to PT for quite some time following the second injury.  The Veteran stated that during service his foot swelled every once in a while but instead of reporting to sick call he worked through his symptoms and continued to independently wrap his foot.  The Veteran reported that he next received treatment in the 1980's, post-service discharge by Dr. Stanley, and thereafter, starting in 2008, he sought treatment at the VA where he was diagnosed with broken bones at the top of his foot identified by x-rays.  Furthermore, following service discharge, the Veteran testified that he worked for B&O Railroad from 1975 to 1993 and during this time he continued to have problems with his right foot and ankle to include pain and swelling.  He explained that currently he has limited mobility of the foot and as a result he is only able to walk straight.  Additionally, he is unable to run due to pain.  He reported that he has walked with a limp for nearly 15 years.  He treated symptoms with Tylenol and ice as well as wrapping the injury.

Concerning the left foot, the Veteran stated the onset of problems occurred in 2003.  At this time he was diagnosed with heel spurs and plantar fasciitis of the bilateral foot.  He explained that he is unsure as to the etiology of his left foot condition, but symptoms started with the right foot.  Eventually he started to notice numbness in the right toe, which evolved to the entire foot and thereafter he also started to experience numbness in the left foot.  He sought treatment for symptoms and was diagnosed with neuropathy as result of nerve damage in the foot.  The Veteran also testified that the only injuries related to the right foot occurred in service and he has experienced problems, specifically swelling and pain of the right ankle and foot, since that time.  Specifically, his ankle will get better for a period of three to four months and swell again; however has become progressively worse over time.
The Veteran has been diagnosed with calcaneal spur and calcification in the right ankle, bilateral plantar fasciitis/heel spur syndrome, restless leg syndrome, and peripheral neuropathy of the bilateral lower extremity satisfying the first element of a service connection claim.  Thus, the dispositive issue in this case is whether the claimed disabilities are related to active service.  In this case, as discussed below, the preponderance of evidence is against a finding that any of these disorders are so related.  

Pertinent evidence of record includes service treatment records and post-service VA treatment records and examination reports.  With respect to conditions of the lower extremity to include peripheral neuropathy, restless leg syndrome, and bilateral foot condition, the Veteran's service treatment records are devoid of any complaints, treatment, or diagnosis related to the bilateral lower extremity.  

With respect to the Veteran's right ankle claim, service treatment records do show that he reported with complaints of right ankle pain and swelling.  Specifically, a February 8, 1973 service treatment record shows the Veteran presented with complaints of a strained right ankle, which he injured while playing volleyball the day before.  The practitioner documented that examination of the right ankle revealed swelling and x-rays of the ankle were negative.  The impression was sprained ankle treated with limited duty of four days, ace bandage, and crutches.

A subsequent February 12, 1973 service treatment record shows the Veteran presented for re-evaluation of his right ankle.  He reported doing much better.  The practitioner concluded that swelling went down and it was unnecessary for the Veteran to return for further treatment.  An October 1974 service treatment record shows the Veteran was treated for strained muscles of the right ankle with ace wrap and crutches.  Following examination, the practitioner specifically concluded the right ankle was negative for fracture. 

An April 1975 separation examination report notes the examiner gave a normal clinical evaluation with regard to any relevant system or anatomy.  There is no indication by the practitioner that the Veteran reported a medical history of formerly or currently having any problems to include flare-ups, associated with the bilateral lower extremity to include the right ankle, foot, or otherwise.  

Turning to the evidence following service discharge, the Veteran was provided with a VA ankle examination in May 2014, at which time the examiner diagnosed calcaneal spur in the right ankle and calcification as identified by x-rays, a history of bilateral plantar fasciitis/heel spur syndrome, and peripheral neuropathy of the bilateral lower extremity.  The resulting Disability Benefits Questionnaire (DBQ) documents the examiner's observation that the Veteran walked down the hall and into the examination room with a normal gait.  Significantly, the examiner opined, after a review of medical records, taking a history, and performing an examination, that current right ankle disorder "is not caused by or a result of right ankle injury sustained during his military service."  Noting the Veteran's treatment for right ankle strain during military service, the examiner explained with exception to the initial ankle sprain in 1973, there is no diagnosis of an ankle condition during active service.  In so finding, the examiner also explained that peripheral neuropathy is a sensory condition, and therefore is not associated with ankle sprain.

Private treatment records dated from December 1999 to October 2007 first document treatment for right foot and heel pain in December 1999 and diagnosis of degenerative changes in May 2004.  These include the records from Dr. Stanley.  Although all of those records were obtained they do not show treatment in the 1980s as the Veteran speculated during the hearing.  There is no reason to believe that the records are other than complete.  

Specifically, a May 2004 radiology report identifies irregularity of the diaphyseal region of the fourth metatarsal of the right foot determined by the practitioner to be consistent with an old fracture.  The report also identified degenerative change in the first metatarsal joint and plantar osteophyte projecting from the os calcis.  There is no associated etiology opinion.

Thereafter, an August 2005 private treatment record documents the Veteran presented with left foot problems.  According to the practitioner's report, the Veteran stated that while playing football he went to catch the ball and the arch in his left foot snapped.  An August 2005 radiology report indicates a normal left foot.  

An October 2006 private treatment record notes the Veteran has had multiple back injuries and presented with complaints of numbness and pain in his feet.  An October 2006 EMG report was conducted of the bilateral lower extremity.  The practitioner diagnosed distal axonal neuropathy recommending further clinical evaluation.  There is no associated etiology opinion relating the condition to military service.  A subsequent October 2007 private treatment record diagnosed restless leg syndrome.

For the following reasons, the Board finds that entitlement to service connection for an ankle disorder, peripheral neuropathy of the bilateral lower extremity to include restless leg syndrome, and bilateral foot condition disabilities is not warranted on a direct or secondary basis.  The Board acknowledges the Veteran's reports that the onset of right ankle and foot problems was during military service.  Specifically, that on two occasions, in 1973 and 1974, he injured his right ankle and foot and as a result he sustained fractures identified by x-rays.  He also reported since that time, he has continued to have the same symptoms to include pain and swelling.  In this regard, given the following reasons, the record tends to show that the Veteran is not an accurate historian.  

In addition to the evidence already discussed, the Board has considered the Veteran's assertions, and the testimony and statements of when his symptoms arose, but finds that they are not significantly probative of a grant of service connection.  
In assessing the Veteran's credibility regarding his symptoms of ankle and foot pain and swelling the Board looks to the consistency of his statements and clinical histories.  First, although the Veteran states that he continued to have swelling and pain after his in-service injury in 1973 and 1974, despite his reports, he made no mention of his right ankle and foot problems at the time of separation from service.  Specifically, during his April 1975 separation examination.

Second, the record shows the first evidence of clinical diagnosis for any associated condition was private treatment records many years following service discharge.  As discussed above, a May 2004 radiology report identifies irregularity of the diaphyseal region of the fourth metatarsal of the right foot determined by the practitioner to be consistent with an old fracture.  An October 2006 x-ray diagnosed distal axonal neuropathy, and, in October 2007, the Veteran was diagnosed with restless leg syndrome.  This is nearly 30 years following the initial February 1973 in-service treatment for right ankle sprain.  The Board has considered the Veteran's statement that he did suffer symptoms continuously since his in-service incident of ankle symptoms.  It is highly unlikely that there would be no documented retrievable evidence of treatment until nearly 30 years later.  Thus, the fact that the Veteran did not report having any problems related to the ankle and foot for many years post-service separation, when he presently contends that he has experienced pain and swelling since service weighs against any assertion that these symptoms began during service and continued after service.  

In this regard, the Board is not rejecting the Veteran's reports of continuous symptoms of swelling and pain of the ankle and foot since service as not credible based on lack of corroborating medical evidence.  Rather, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  For instance, on separation examination in April 1975.  

Notably, during the Board hearing, the Veteran stated that following the February 1973 ankle injury he was treated and diagnosed with three fractures at the top of his foot as identified by x-rays.  Thus it is reasonable to infer that had he been experiencing recurrent symptoms of ankle and foot problems during service he would have reported it on his April 1975 separation examination, especially because he did report to medical for his right ankle in October 1974, approximately six months before the separation examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination).  

The Board finds this is consistent with the service treatment records and examination reports, which identified a normal right ankle.  Despite the May 2004 x-ray finding of irregularity of the diaphyseal region of the fourth metatarsal of the right foot determined by the practitioner to be consistent with an old fracture, the October 1974 service treatment record specifically documents that x-rays conducted during active service of the right foot was negative for any fracture.  As such, the Board acknowledges the Veteran's statements and statements of record from the Veteran's friends and coworker, but affords them only the most minimal of probative value.  These statements describe symptoms of the Veteran's right foot, particularly difficulties performing daily activities and discomfort worsened with walking and standing.  The Board has considered the statements submitted in December 2017 included the statements that he was observed to complain about right foot symptoms for many years.  However, the Board affords more weight to the VA medical opinion in this case as this opinion is more consistent with the rest of the record, to include the in-service evidence.   

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  The Veteran is competent to testify to factually observable injuries and treatment, the timing of the observable symptoms of his disabilities, and receipt of medical treatment because these are observable by an individual's own senses and within the realm of knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  These reports must be considered with the entire record evidence.

However, other than the Veteran's statements, there is no indication of a direct link between the Veteran's current right ankle, foot, or neuropathy disabilities and active service.  There is no medical evidence providing a nexus to service.  Other than the reports of continuous symptoms, which the Board finds less probative for the reasons already stated, his opinion is that of a lay person regarding a nexus.  

A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether a specific incident in service nearly 30 years ago of ankle sprain, leads to current disability, is not a simple question subject to non-expert opinion evidence.  Thus, the Veteran's reported history, when considered with the medical evidence of record, and in the context of the record, as a whole, is more probative than the Veteran's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.

Given the above, the Board finds that the most probative evidence of record shows that the Veteran does not have a current right ankle, foot, or lower extremity condition that is due to incident during service and did not begin in service.  Specifically, the May 2014 VA examination report and medical opinion regarding the etiology of the Veteran's conditions weighs against his claims.  The examination report indicates the examiner reviewed the overall clinical data and concluded that the post-service treatment demonstrates that in-service right ankle injury noted in February 1973 and October 1974 was not severe in nature to result in any chronic disability of the right ankle, foot, and lower extremity neuropathy currently diagnosed.  In so finding, the examiner considered the Veteran's symptoms in service referencing his reports of ankle swelling and that he saw a doctor for the condition.  This is sufficient for the Board to conclude that the question of the Veteran's condition during service was sufficiently considered by the examiner.

The Board recognizes that in part of the opinion, the examiner used the language "is not caused by or a result of right ankle injury sustained during his military service."  (original in uppercase).  The examiner did not use the applicable language "less likely than not (less than 50 percent probability)."  Although this uses an inapplicable legal standard given, it is clear from reading the opinion as a whole and in particular the last paragraph, which explains the examiner's reasoning, that the examiner's opinion was that it was less likely than not that his current right ankle disability is related to what was present during service.  The opinion is adequate and well supported by rationale.  

The May 2014 medical opinion reflect conclusions by a competent medical professional that weigh against a finding of service connection.  Such opinions clearly were based on examination of the Veteran, full consideration of the Veteran's medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts these opinions as probative of the current disability and medical etiology questions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, there is no contrary medical evidence or opinion of record-i.e., that in fact, establishes a current right ankle, or lower extremity disorder to include peripheral neuropathy of both lower extremities, restless leg syndrome, and bilateral foot condition related to an in-service event, injury, or disease-and neither the Veteran nor his Attorney has presented or identified any such supporting evidence or opinion.

In addition to the evidence already discussed, VA treatment records show the Veteran is treated for ankle pain, swelling, plantar fasciitis, bilateral foot pain, and restless leg syndrome.  Post-service treatment records also document treatment for peripheral neuropathy of the bilateral lower extremity, in which practitioners relate to his nonservice-connected degenerative disk disease of the lumbar spine.  There is no associated medical opinion linking these conditions to military service.  

During the Board hearing, the Veteran stated that he is unsure as to the etiology of his left foot condition, but symptoms started with the right foot.  He further explained started to notice numbness in the right toe, which evolved to the entire foot and thereafter he also started to experience numbness in the left foot.  He sought treatment for symptoms and was diagnosed with neuropathy as result of nerve damage in the foot.  

Here, in light of the Board's decision finding that entitlement to the claim for service connection for right ankle disability is not warranted, as of now, service connection for this disability has not been established.  Hence, the Veteran's claim for entitlement to service connection for bilateral foot and leg disability, secondary to nonservice-connected right ankle disability cannot be established.  Accordingly, entitlement to service connection for peripheral neuropathy of both lower extremities to include restless leg syndrome and bilateral foot condition as a result of a non-service connected disability is not warranted.

For the above reasons, the Board concludes that the preponderance of the evidence is against granting the claim for service connection for right ankle disability, and granting service connection for peripheral neuropathy of both lower extremities to include restless leg syndrome and bilateral foot disability on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for calcaneal spur of the right ankle, with calcification (claimed as right ankle condition) is denied.

Service connection for peripheral neuropathy of both lower extremities to include restless leg syndrome and bilateral foot condition is denied.



______________________________________________
JAMES G. REINAHRT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


